Title: Jean George Holtzhey to John Adams, 16 April 1784
From: Holtzhey, Jean George
To: Adams, John


        
          Honor’d Sir
          Amsterdam April the 16. 1784
        
        on the 26 last, I have sent your Excell̃: pr the Marketboat, the Two Medals you desired, according to a letter rec̃: from the Gentleman your Son of the 23d: past and at the same time I sent a Box with five small Medals (to be used for counters at the game of Whist) Invented bÿ me and made at the desire of a Companÿ of good Friends. desire you to accept the same not so much for the Value as for the speculation and to se if the Defenition of the game is to be found therein.
        This letter ought to have gone with the Said Packet if I had not flatter’d mÿself to rec̃: an answer from Mr. John Stockdale of London, at least to mÿ letter of the 5th: March. I have received no letters at all from that Man not even to Inform me that he rec̃: mÿ Packet which I sent him the 5th: December of last year nor answer to anÿ other letters sent him bÿ the post, which makes me a little uneasÿ, although your Excellency advised me to it bÿ your Letter from London dated  and under his cover besides the medals which I sent him in commission to sell 4 Medals to your Excellency which I inclosed according to your order, and also one on the Baron van de Capellen tot de Pol, besides the 2 medals per Post also under his Cover sent to your Excellencÿ, and which you have received. Be pleased to have the goodness Sir, bÿ some means or other to let that man know that he must write to me and answer mÿ letters, for your Excellencÿ knows that it was on your recommendation I sent him the medals if he can’t or won’t sell them in Commission, let him return them to me, I did not mean to offend him
        I Flatter mÿself that your Excellencÿ is convinced of mÿ good Intention, and will be so kind as to take the trouble in this affair to get it settled for it is to trifling to let it linger a long while
        
        I have the Honor’d to subscribe mÿself with Veneration and Respect / Your Exllency’s / Most Ob Humb servant
        
          Jean George Holtzhey.
        
      